JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motions to appoint counsel, the motion to extend time to file petition, and the motion to stay and unseal, it is
ORDERED that the motions to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated any likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed September 2, 2015, be affirmed. The district court did not abuse its discretion in dismissing appellant’s case without prejudice after appellant failed to file the submissions required under the Prison Litigation Reform Act. See Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir. 1990) (“When circumstances make such action appropriate, a district court may dismiss an action on its own motion because of a party’s failure to comply with court orders designed to ensure orderly prosecution of the case.” (internal quotation marks and brackets omitted)). It is
FURTHER ORDERED that the motion to extend time and motion to stay and unseal be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.